Name: Commission Regulation (EEC) No 2509/93 of 13 September 1993 amending Regulation (EEC) No 1517/93 opening a standing invitation to tender for the export of bread-making wheat held by the Belgian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9 . 93 Official Journal of the European Communities No L 231 / 17 COMMISSION REGULATION (EEC) No 2509/93 of 13 September 1993 amending Regulation (EEC) No 1517/93 opening a standing invitation to tender for the export of bread-making wheat held by the Belgian intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), Whereas on 8 September 1993 Belgium notified the Commission that it wished to amend the Annex to Regu ­ lation (EEC) No 1517/93 (4), as last amended by Regula ­ tion (EEC) No 2336/93 (*) ; whereas it is possible to accede to that request ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1517/93 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX ANNEX I (tonnes) Place of storage Quantity Namur 50 000' (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993, p. 22. (3) OJ No L 191 , 31 . 7 . 1993, p. 76. (4) OJ No L 150, 22. 6 . 1993, p . 27. (4 OJ No L 213, 24. 8 . 1993, p . 1 .